Title: Estimate of Expenses of Quarter Master General’s Department Quarter Mastr return 1780-12, December 1780
From: Washington, George
To: 


                        

                            
                                December 1780
                            
                        

                        
                            
                                 
                                
                                 
                                
                                 
                                
                                 
                                
                            
                            
                                
                                1
                                
                                Quartr Mastr Genl
                                
                                
                                
                                Commissr
                            
                            
                                
                                2
                                
                                Assistt Do Do Do
                                
                                
                                
                                Commisr
                            
                            
                                
                                28
                                
                                Depy Qr Mr Genl 
                                
                                23 on Commr the rest at 240 Dr
                                
                                960
                            
                            
                                
                                109
                                
                                Asst Do Do Do Do
                                
                                from 60 to 320 Dr pr M. 
                                
                                17,460
                            
                            
                                
                                Auditor of Accts
                                
                                
                                
                            
                            
                                
                                27
                                
                                Store keepers
                                
                                from 50 to 160 Do Do
                                
                                2913
                            
                            
                                
                                2
                                
                                Do Do 
                                
                                from the line
                                
                                65
                            
                            
                                
                                72
                                
                                Clerks
                                
                                from 40 to 250
                                
                                7293
                            
                            
                                
                                18
                                
                                Brigade Qr Masters
                                
                                from 15 to 25
                                
                                280
                            
                            
                                
                                9
                                
                                Barrack Masters
                                
                                90 to 264
                                
                                1,134
                            
                            
                                
                                1
                                
                                Assistt Do Do
                                
                                
                                
                                80
                            
                            
                                
                                1
                                
                                Supr intendt of Exps Riders
                                
                                
                                
                                600
                            
                            
                                
                                17
                                
                                Expresses
                                
                                
                                
                                11040
                            
                            
                                
                                1 
                                
                                Supr intendt Contl propty
                                
                                
                                
                                360
                            
                            
                                
                                1
                                
                                Do Do Roads
                                
                                
                                
                                160
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                15
                                
                                Do Do Horseyards
                                
                                60 to 400
                                
                                
                                
                                2,063
                            
                            
                                
                                5
                                
                                Do Do Stables
                                
                                60 to 600
                                
                                
                                
                                1000
                            
                            
                                
                                2
                                
                                Do Do Labourers
                                
                                90 to 480
                                
                                
                                
                                570
                            
                            
                                
                                9
                                
                                Do Do Woodyards
                                
                                60 to 120
                                
                                
                                
                                720
                            
                            
                                
                                1
                                
                                Do Do Board yard
                                
                                
                                
                                
                                
                                100
                            
                            
                                
                                1
                                
                                Steward
                                
                                
                                
                                
                                
                                60
                            
                            
                                
                                84
                                
                                Hostlers
                                
                                30 to 180
                                
                                
                                
                                6237
                            
                            
                                
                                2
                                
                                Ditto from the line
                                
                                
                                
                                
                                
                                45
                            
                            
                                
                                40
                                
                                Labourers hired
                                
                                45 to 480
                                
                                
                                
                                4689
                            
                            
                                
                                18
                                
                                Ditto from the line
                                
                                30 to 38 1/2
                                
                                
                                
                                218
                            
                            
                                
                                23
                                
                                Porters hired
                                
                                60 to 120
                                
                                
                                
                                580
                            
                            
                                
                                5
                                
                                Ditchers Do
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                22
                                
                                Cooks hired
                                
                                6 2/3 to 75 
                                
                                
                                
                                683
                            
                            
                                
                                2
                                
                                Clerks of Stables
                                
                                60 to 120
                                
                                
                                
                                
                                     180
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                     59,490
                                
                            
                            
                                
                                1
                                
                                Comy Genl of Forage
                                
                                
                                
                                
                                
                                Commisr
                            
                            
                                
                                1
                                
                                Assistt Do Do
                                
                                
                                
                                
                                
                                Commisr
                            
                            
                                
                                25
                                
                                Depty Comy Genls
                                
                                19 on Comr 6 a 240Dr
                                
                                
                                
                                    
                                
                                1440
                            
                            
                                
                                128
                                
                                Asst Do Do
                                
                                from 160 to 260 Dr
                                
                                
                                
                                19,660
                            
                            
                                
                                20
                                
                                Clerks
                                
                                90 to 400
                                
                                
                                
                                3063
                            
                            
                                
                                108
                                
                                Forage Masters
                                
                                90 to 160
                                
                                
                                
                                10360
                            
                            
                                
                                30
                                
                                hired Measurers
                                
                                40 to 160
                                
                                
                                
                                2,110
                            
                            
                                
                                24
                                
                                Do from the line
                                
                                
                                
                                
                                
                                1,440
                            
                            
                                
                                4
                                
                                Collectors
                                
                                a 90
                                
                                
                                
                                    
                                
                                360
                            
                            
                                
                                20
                                
                                Weighers & Stackers
                                
                                133 1/3 to 150
                                
                                
                                
                                
                                     2,900
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                41,333
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                Brought over.
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                4
                                
                                Superintendants
                                
                                
                                
                                from 470 to 1080 pr M
                                
                                
                                2612
                            
                            
                                
                                27
                                
                                Captns
                                
                                
                                
                                90 to 600
                                
                                4970
                            
                            
                                
                                11
                                
                                Lieutenants
                                
                                
                                
                                70 to 75
                                
                                705
                            
                            
                                
                                59
                                
                                Foremen Inlisted
                                
                                
                                
                                40 to 770
                                
                                12200
                            
                            
                                
                                6
                                
                                taken from the line
                                
                                
                                
                                38 1/2
                                
                                231
                            
                            
                                
                                3
                                
                                Clerks
                                
                                
                                
                                50 to 60
                                
                                160
                            
                            
                                
                                719
                                
                                Men Inlisted
                                
                                
                                
                                10 to 480
                                
                                141148
                            
                            
                                
                                159
                                
                                Do taken from the line
                                
                                
                                
                                10 to 120
                                
                                5434
                            
                            
                                
                                94
                                
                                Do hired
                                
                                
                                
                                60 to 750
                                
                                
                                     12185
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                    179645
                                
                            
                            
                                
                                1
                                
                                Waggon Mastr Genl
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                11
                                
                                Dy Do Do Do
                                
                                
                                
                                from 120 to 160
                                
                                1360
                            
                            
                                
                                108
                                
                                Waggon Mastrs Inlistd
                                
                                
                                
                                80 to 160
                                
                                10030
                            
                            
                                
                                3
                                
                                Do taken from the line
                                
                                
                                
                                
                                
                                142
                            
                            
                                
                                21
                                
                                Do hired
                                
                                
                                
                                90
                                
                                1890
                            
                            
                                
                                256
                                
                                Waggoners Inlisted
                                
                                
                                
                                26 2/3 to 90
                                
                                13780
                            
                            
                                
                                104
                                
                                Do taken from the line
                                
                                
                                
                                10 to 30
                                
                                2076
                            
                            
                                
                                272
                                
                                hired Do
                                
                                
                                
                                53 1/3 to 133 1/3
                                
                                4973
                            
                            
                                
                                34
                                
                                Pack horse Mastr hired
                                
                                
                                
                                150 to 250
                                
                                5120
                            
                            
                                
                                2
                                
                                Do Do Men hired
                                
                                
                                
                                120
                                
                                31200
                                
                            
                            
                                
                                3
                                
                                Teams employed
                                
                                
                                
                                8
                                
                                
                                    72371
                                
                            
                            
                                
                                8
                                
                                Superintendants
                                
                                
                                
                                from 90 to 330
                                
                                2014
                            
                            
                                
                                1
                                
                                Assistant
                                
                                
                                
                                
                                
                                298
                            
                            
                                
                                13
                                
                                Vessels employed
                                
                                
                                
                                26 2/3 to 86 2/3
                                
                                21000
                            
                            
                                
                                1
                                
                                Foreman
                                
                                
                                
                                
                                
                                274
                            
                            
                                
                                10
                                
                                Masters of Vessels
                                
                                
                                
                                120 to 140
                                
                                1280
                            
                            
                                
                                5
                                
                                Mates of Ditto
                                
                                
                                
                                106 2/3 to 210
                                
                                636
                            
                            
                                
                                218
                                
                                Boat Men from the line &ca
                                
                                
                                
                                48 to 240
                                
                                
                                    29252
                                
                            
                            
                                
                                
                                
                                Water Transportation
                                
                                
                                
                                
                                
                                54754
                            
                            
                                
                                
                                
                                Waggon Department
                                
                                
                                
                                
                                
                                72371
                            
                            
                                
                                
                                
                                Artificers
                                
                                
                                
                                
                                
                                179645
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                    
                            
                            
                                
                                
                                
                                Qr Mastr General
                                
                                
                                
                                
                                     59,490
                                
                            
                            
                                
                                
                                
                                Monthly pay in Drs
                                
                                
                                
                                
                                     407,593
                                
                            
                        
                        Note, The above is exclusive of the Wages of the Waggon Mr General, & some other
                            Officers & the Comrs drawn by the Qr Mr Genl, two assistants, & 23 Deputies—& the Commissions of
                            the Forage Mr Genl—one assistant & 19 Deputies, upon all the Money wch passes thro’ their hands.

                    